UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x

DR. RUPERT GREEN,
                                                                   NOTICE OF MOTION TO
                                   Plaintiff,                      DISMISS AND LOCAL RULE
                                                                   12.1 NOTICE TO PRO SE
                   - against -                                     PLAINTIFF

THE DEPARTMENT OF EDUCATION OF                                     18-CV-10817 (AT) (GWG)
THE CITY OF NEW YORK; and THE UNITED
FEDERATION OF TEACHERS,

                                   Defendants,

---------------------------------------------------------------x

         PLEASE TAKE NOTICE that pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure, and Rule 12.1 of the Local Civil Rules of the United States District

Court for the Southern District of New York, Defendant United Federation of Teachers,

Local 2, AFT, AFL-CIO (“UFT”), by its attorney, Robert T. Reilly (Oriana Vigliotti, of

Counsel), hereby notifies the plaintiff that:

         1.        The defendant UFT has moved to dismiss or for judgment on the

pleadings pursuant to Rule 12(b) or 12(c) of the Federal Rules of Civil Procedure, and

has submitted additional written materials. This means that the defendant UFT has asked

the Court to decide this case without a trial, based on these written materials. You are

warned that the Court may treat this motion as a motion for summary judgment under

Rule 56 of the Federal Rules of Civil Procedure. For this reason, THE CLAIMS YOU

ASSERT IN YOUR COMPLAINT MAY BE DISMISSED WITHOUT A TRIAL IF

YOU DO NOT RESPOND TO THIS MOTION ON TIME by filing sworn affidavits as

required by Rule 56(c) and/or other documents. The full text of Rule 56 of the Federal

Rules of Civil Procedure is attached.


NYCLegal: 197751
         2.        In short, Rule 56 provides that you may NOT oppose the defendant’s

motion simply by relying upon the allegations in your complaint. Rather, you must

submit evidence, such as witness statements or documents, countering the facts asserted

by the defendants and raising specific facts that support your claim. If you have proof of

your claim, now is the time to submit it. Any witness statements must be in the form of

affidavits. An affidavit is a sworn statement of fact based on personal knowledge stating

facts that would be admissible in evidence at trial. You may submit your own affidavit

and/or the affidavits of others. You may submit affidavits that were prepared specifically

in response to defendant’s motion.

         3.        If you do not respond to the motion on time with affidavits and/or

documents contradicting the facts asserted by the defendants, the Court may accept

defendant’s facts as true. Your case may be dismissed and judgment may be entered in

defendant’s favor without a trial.

         4.        If you have any questions, you may direct them to the Pro Se Office.

Dated: New York, New York
       December 11, 2019

                                                        ROBERT T. REILLY

                                                By:     /s/ Oriana Vigliotti
                                                        ORIANA VIGLIOTTI (OV 6784)
                                                        Of Counsel
                                                        52 Broadway, 9th Floor
                                                        New York, New York 10004
                                                        (212) 228-3382 x110
                                                        ovigliot@nysutmail.org
                                                        Attorney for Defendant
                                                        United Federation of Teachers




                                                2
NYCLegal: 197751
TO:      Rupert Green (by ECF & first class mail)
         Plaintiff Pro Se
         205-26 113th Avenue
         St. Albans, NY 11412

         Shaina Wood, Esq. (by ECF)
         Corporation Counsel Office City of New York
         100 Church Street
         New York, NY 10007
         212-356-2440
         Email: shwood@law.nyc.gov




                                            3
NYCLegal: 197751
APPENDIX A




    4
Rule 56. Summary Judgment

(a) Motion for Summary Judgment or Partial Summary Judgment. A party may
move for summary judgment, identifying each claim or defense — or the part of each
claim or defense — on which summary judgment is sought. The court shall grant
summary judgment if the movant shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law. The court should
state on the record the reasons for granting or denying the motion.

(b) Time to File a Motion. Unless a different time is set by local rule or the court orders
otherwise, a party may file a motion for summary judgment at any time until 30 days
after the close of all discovery.

(c) Procedures.
    (1) Supporting Factual Positions. A party asserting that a fact cannot be or is
genuinely disputed must support the assertion by:
        (A) citing to particular parts of materials in the record, including depositions,
documents, electronically stored information, affidavits or declarations, stipulations
(including those made for purposes of the motion only), admissions, interrogatory
answers, or other materials; or
        (B) showing that the materials cited do not establish the absence or presence of a
genuine dispute, or that an adverse party cannot produce admissible evidence to support
the fact.
    (2) Objection That a Fact Is Not Supported by Admissible Evidence. A party may
object that the material cited to support or dispute a fact cannot be presented in a form
that would be admissible in evidence.
    (3) Materials Not Cited. The court need consider only the cited materials, but it may
consider other materials in the record.
    (4) Affidavits or Declarations. An affidavit or declaration used to support or oppose a
motion must be made on personal knowledge, set out facts that would be admissible in
evidence, and show that the affiant or declarant is competent to testify on the matters
stated.

(d) When Facts Are Unavailable to the Nonmovant. If a nonmovant shows by
affidavit or declaration that, for specified reasons, it cannot present facts essential to
justify its opposition, the court may:
    (1) defer considering the motion or deny it;
    (2) allow time to obtain affidavits or declarations or to take discovery; or
    (3) issue any other appropriate order.

(e) Failing to Properly Support or Address a Fact. If a party fails to properly support
an assertion of fact or fails to properly address another party’s assertion of fact as
required by Rule 56(c), the court may:
    (1) give an opportunity to properly support or address the fact;
    (2) consider the fact undisputed for purposes of the motion;
    (3) grant summary judgment if the motion and supporting materials — including the
facts considered undisputed — show that the movant is entitled to it; or
    (4) issue any other appropriate order.

                                               5
(f) Judgment Independent of the Motion. After giving notice and a reasonable time to
respond, the court may:
     (1) grant summary judgment for a nonmovant;
     (2) grant the motion on grounds not raised by a party; or
     (3) consider summary judgment on its own after identifying for the parties material
facts that may not be genuinely in dispute.

(g) Failing to Grant All the Requested Relief. If the court does not grant all the relief
requested by the motion, it may enter an order stating any material fact — including an
item of damages or other relief — that is not genuinely in dispute and treating the fact as
established in the case.

(h) Affidavit or Declaration Submitted in Bad Faith. If satisfied that an affidavit or
declaration under this rule is submitted in bad faith or solely for delay, the court — after
notice and a reasonable time to respond — may order the submitting party to pay the
other party the reasonable expenses, including attorney’s fees, it incurred as a result. An
offending party or attorney may also be held in contempt or subjected to other
appropriate sanctions.




                                              6
